GRONER, Associate Justice.
The appeal in this ease involves income taxes for the year 1919 in the amount of $14,-826.50, and is taken from a decision of the Board of Tax Appeals. The taxpayer’s returns for the calendar years 1910, 1920, and 1921 were filed, respectively, on March 15 of each succeeding year. Waivers were asked by the commissioner and filed by the tax*180payer in much the same manner as in Fleitmann & Crimmins, Executors, v. Commissioner, 62 App. D. C. 88, 65 F.(2d) 176, and Fleitmann v. Commissioner, 62 App. D. C. 90, 65 F.(2d) 178, decided this day. The basis o£ the appeal here, as in those eases, is that the waivers are invalid because the commissioner's name was not signed by him personally or by some person by him expressly authorized to sign his name. What is said in Fleitmann & Crimmins, Executors, v. Commissioner, supra, applies equally here, and in our view the grounds of appeal are without merit.
The decision of the Board is therefore affirmed.
Affirmed.